Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of invention Group II, claims 12 – 18, in the reply filed on February 14, 2022 is acknowledged. New claims 19 – 23 have been added. Claims 6 – 11 have been canceled. Claims 1 – 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daumit et al. US 4,981,752 (Daumit).
  
Considering claims 12 and 19, Daumit teaches melt-spun polyacrylonitrile fibers which are well suited for thermal conversion to high strength carbon fibers. Further, Daumit teaches at [Col. 9, 46 - 55] that in addition to substantially circular cross sections, predetermined substantially uniform non-circular cross sections may be formed. Preferred non-circular cross sections include multi-lobed (e.g., 3 to 6 lobes). Furthermore, Daumit teaches at [Col. 10, 64 – 68, and Col. 11, 1 – 68] that the PAN multifilament material needs to be subjected to stabilization, drawing and carbonization in order to obtain lobed carbon fibers. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to convert Daumit’s PAN filaments into lobed carbon fibers when it is desired to produce carbon fiber having a non circular cross section. 

Claims 13, 16 – 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Daumit et al. US 4,981,752 (Daumit) in view of Taylor US 2016/0186365 A1 (Taylor). 

Considering claims 17 – 21 and 23, Daumit is relied upon as set forth above in the rejection of claims 12 and 19. Further, Daumit does not recognize the claimed draw and carbonization conditions, nor the lobe with ratio. However, Taylor teaches a process for producing PAN carbon fibers, wherein the precursor fiber is made denser as 

Considering claims 13 and 16, Daumit does not specifically recognize the claimed lobe with ratio. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the lobe with ratio since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed lobe width ratio is critical and has unexpected results. In the present invention, one would have been motivated to optimize the lobe width ratio motivated by the desire to optimize the surface area of the carbon fibers.  

Claims 14 – 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Daumit et al. US 4,981,752 (Daumit) in view of Taylor US 2016/0186365 A1 (Taylor) and further in view of Shimazaki et al. JP 2003239157 A (Shimazaki). English abstract of the JP paten is relied upon herein.   

Considering claims 14, 15 and 22, Daumit in view of Taylor is relied upon as set forth above in the rejection of claim 12. Further, said prior art does not recognize the weaving of  the carbon fibers. However, Shimazaki teaches a PAN based carbon fiber spun yarn woven fabric [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to weave Daumit-Shimazaki’s carbon fiber when it is desired to produce a lobed carbon fiber fabric.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786